Case: 1:20-cv-00031-MWM-KLL Doc #: 20 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 1686

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

LLOYD TOPPINS, : Case No. 1:20-cv-31
Plaintiff, : Judge Matthew W. McFarland
Vv. :
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 19),
AFFIRMING DECISION, AND TERMINATING CASE

 

This action is before the Court upon the Report and Recommendation (Doc. 19)
entered by United States Chief Magistrate Judge Karen L. Litkovitz. As no objection has
been filed and the time to do so has expired, the Court ADOPTS the Report and
Recommendation in its entirety. Accordingly, the Administrative Law Judge's decision
is AFFIRMED and this matter is TERMINATED on the Court's docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mok wo OL

JUDGE MATTHEW W. McFARLAND

 
